Judgment modified upon the facts to reduce the award from the sum of $170,600 to $152,172 with interest, and as so modified judgment affirmed, without costs of this appeal to either party. Memorandum: The trial court in its decision found that certain equipment owned by claimant and located on the appropriated land was operated by electrical power consisting of overhead and underground installations. It was further found that as a result of the taking these installations would be abandoned and new equipment installed elsewhere upon the unappropriated land. The court found “the fair and reasonable cost of performing said work for the installation of the necessary electrical services is * * * $18,428.” and included this amount in the fair market value of the property before the taking. This was erroneous. The record contains no proof of the value of the existing installations in their depreciated condition. The stated amount was not the cost of performing the work of installation. At least $12,000 of the amount represented the cost of new conduits, switches, panels, controls and other equipment. While there was testimony that the “ existing service ” would have to be abandoned there is no proof that the existing switches, panels, controls and similar equipment would not be usable. The liability of the State was not to furnish claimant with a completely new electrical installation but to pay just compensation for the land and improvements thereon. It follows that the award should be reduced by the sum of $18,428. All concur. (Cross appeals from a judgment of the Court of Claims for claimant on a claim for *579appropriation o£ realty.) Present — MeCurn, P. J., Williams, Bastow, Goldman and Halpern, JJ.